DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  #4 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for determining the T1 time and also of at least one tissue proportion per voxel in a predetermined volume segment of an examination object with a magnetic resonance (MR) sequence, the method comprising: 5repeatedly running of a readout module after the RF preparation pulse to acquire MR data, the readout module including: an RF excitation pulse at a beginning of the readout module, a phase encoding gradient, and a number of readout gradients for acquiring the MR data; and determining the T1 time and the at least one tissue proportion per voxel as a function of the MR data in combination with the remaining limitations of the claim.
With respect to claim 18, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance (MR) apparatus for determination of the T1 time and also of at least one tissue proportion per voxel in a predetermined volume segment of an examination 15object with an MR sequence, the MR apparatus comprising: a computer, the controller being configured to: 20run a readout module repeatedly after the RF preparation pulse to acquire MR data, the readout module including: an RF excitation pulse at a beginning of the readout module, a phase encoding gradient, and a number of readout gradients for acquiring the MR data; and 25determine the T1 time and the at least one tissue proportion per voxel as a function of the MR data in combination with the remaining limitations of the claim.
With respect to claims 2-17, the claims have been found allowable due to its dependency to claim 1 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MR systems having a pulse sequence for imaging that includes a pre-scan process followed by an acquisition sequence that includes at least one readout gradient. As an example, the closest pier art is Paul et al. (US 2015/0198686 A1) that teaches an MR pulse sequence having preparation pulses (see Figure 2#I1-I4) preceded by B1 blocks (see Figure 2, blocks #B1-B4) wherein said block includes an excitation pulse and 8 refocusing pulses (see par. 0036). It discloses having gradient coils for the application of the gradients (see paragraphs 0032-0035) but it fails to disclose what gradients are included on the readout blocks. Furthermore, it fails to disclose any information about T1 and tissue per voxel. Paul is directed towards the process of improving saturation of the signals (see Abstract). 
Zeller et al. (US 2017/0089999 A1) discloses an imaging process with an MR pulse sequence having preparation pulses (see Figures 2A-2C, navigator portion) preceded by an acquisition block including an excitation pulse (occurring before the navigator portion), phase encoding and readout pulses with refocusing pulses simultaneously to produce the known echoes (Figures 2A-2C). However, Zeller does not repeatedly run said readout module or have the excitation part included within said module. Furthermore, it fails to disclose any information 
One of ordinary skill in the art would not have been able to combine Paul’s teachings with Zeller’s teachings since even though the pulse sequences in each have common aspects, it would not have been obvious to combine and form a new sequence and acquisition process since both pulse sequences have different purposes. The construction and combination of pulse sequences components can vary and provide different results since each combination targets different objectives that will not work the same in all scenarios. 
Furthermore, Kannangiesser et al. (US 2015/0042334 A1) discloses determining T1 value per voxel (see par. 0008, 0049-0054 and 0060). However, the pulse sequence used is different than the one claimed (see Figure 2) since it is directed towards water and fat imaging wherein it is distinguished with each voxel, the T1 values of fat from the T1 values from water to distinguish between both species. Also, it does not teach any determination of the tissue proportion per voxel since it is disclosing the information of either fat in tissue or water.  
Likewise, Kao discloses tissue proportion per voxel (Columns 8 and 11, lines 11-46 and 59-68). However, the pulse sequence used is different than the one claimed (see Figure 4) since said values are acquired by mapping using vector decomposition process and applying probability threshold process and it does not disclose any calculations or determination process related to T1.
Even though the elements of the claims can be found in the art, the combination of said elements are not an obvious combination since it would constitute improper hindsight.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866